DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 3/10/2022.  Claims 4-5, 10-11, and 13-15 have been amended.  Claims 16-20 have been withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Species A of Figures 4a-4b in the reply filed on 12/29/2021is acknowledged.  The traversal is on the ground(s) that the original claims were drafted to encompass various embodiments not just those limited to the embodiment of Figures 4a-4b.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.


Rejoinders
Independent claim 1 is allowable. 
Dependent claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-C, as set forth in the Office action mailed on 12/29/2021, is hereby withdrawn and claims 16-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Keady on 3/10/2022.  See Interview Summay.
The application has been amended as follows: 

	In independent claim 1, line 4, delete “an inflation channel” and replace with --a--.
	In independent claim 1, line 5, delete “operatively”.
	In independent claim 1, line 5, delete “inflation channel”.
	In independent claim 1, line 7, delete “operatively”.
	In independent claim 1, line 10, delete “inflatable element:” and replace with --inflatable element; wherein the reservoir, the inflation channel, and the inflatable element form a closed pneumatic system containing a fluid;--.
	In independent claim 1, line 11, delete “separate” and replace with --being separate--.
	In independent claim 1, line 16, delete “fluid” and replace with --the fluid--.
	In independent claim 1, line 17-18, delete “mixing fluid from the inflatable element with the fluid in the reservoir”.

Allowable Subject Matter
Claims 1-3, 6-9, 12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an ear piece, earphone, earbud or ear device comprising an inflatable element attached to the distal section of the inflation channel and the movable plate coupled to the elastic membrane, in combination with all features recited in the claim.
Regarding dependent claims 2-3, 6-9, 12, and 16-20, they are allowed due to their dependencies on independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama of U.S. Patent No. 4,060,080 discloses an analogous ear device in a closed pneumatic system containing a fluid, Figures 1-4 illustrates applicant’s claimed reservoir (2), inflation channel (1) having a distal section (4, 6), an inflatable element (3), and a movable structure (8).  Akiyama device does not disclose the inflatable element (3) attached to the distal section (4, 6) of the inflation channel (1).  Figure 2 illustrates the inflatable element (3) is attached to the reservoir (2) and column 2 lines 45-47 describes envelope (3) is combined with hollow head (2) so as to envelop the core tube (1).  Akiyama’s moving structure (8) is a knob and not a plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786